Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Lambert on 10/12/2021.
The application has been amended as follows: 
-----Claim 12. (Currently Amended) A method for a user to deliver a naloxone containing formulation to a nasal mucosa of an individual having an opioid overdose, the method comprising:
(a) receiving, by the user, a delivery device, wherein the delivery device comprises:

	an absorbent material coupled to the applicator tip; and
	a naloxone-containing formulation retained by the absorbent material, wherein the naloxone-containing formulation has a naloxone concentration of at least 45 mg/mL;
(b) inserting, by the user, the applicator tip into the nasal passage of the individual a single time; and
(c) contacting, by the user, the absorbent material to a portion of the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage;
wherein from 0.1 mg to 20 mg of naloxone HCl is delivered to the nasal mucosa without the applicator penetrating the surface of the nasal mucosa, and
following the delivery of naloxone HCl to the nasal mucosa, the pharmacokinetics of the plasma naloxone HCl concentration is characterized by a measured Tmax that is at least 20% less than the Tmax administered using the same dose of naloxone via a nasal spray;
to thereby treat the opioid overdose.------
-----Claim 31. (Currently Amended) A method of treating an opioid overdose in an individual in need of such treatment, comprising:
(a) inserting a nasal applicator into a nasal passage of the individual, wherein, the nasal applicator comprises a tip comprising an absorbent material;
the absorbent material comprises a pre-metered dose of an aqueous naloxone-containing formulation; and

	a naloxone HCl concentration from 45 mg/mL to 90 mg/mL;
	water, naloxone HCl, citric acid, ethylenediamine tetraacetic acid, benzalkonium chloride, and sodium chloride;
	a viscosity from 0.1 centipoise to 10 centipoise at 20°C; and
	a pH from 3.5 to 5.5; and
(b) contacting a portion of the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage to deliver a therapeutically effective amount of naloxone HCl to the systemic circulation of the patient for treating the opioid overdose[[.]];
(c) wherein the pharmacokinetics of the plasma naloxone HCl concentration is characterized by a measured Tmax that is at least 20% less than the Tmax administered using the same dose of naloxone HCl via a nasal spray.------
Claim 33. Cancelled

Reasons for Allowance
Claims 12, 16-19, 24-32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Levin (US 2001/0004644), Loughlin et al (US 2018/0193332), and Given et al (US 2015/0297846).
Levin, in combination with Loughlin, teaches a naloxone delivery swab that delivers from 0.1 mg to 20 mg of naloxone to the nasal mucosa, where the swab comprises a formulation with a naloxone concentration of at least 45 mg/mL. Levin/Loughlin does not teach contacting the absorbent material of the swab to a 
However, the combination of Levin/Loughlin/Given is silent regarding the claimed difference in the pharmacokinetics of the plasma naloxone concentration between the claimed intranasal delivery method and a method of delivering the same dose of naloxone via a nasal spray. There is no teaching in the prior art to indicate that applying the same concentration and dose of naloxone would cause different pharmacokinetics via a swab or a nasal spray delivery route. Additionally, there is no reason to believe that the pharmacokinetics would be different with the different delivery routes. One of ordinary skill in the art would not expect the pharmacokinetics to be different and therefore would not consider these pharmacokinetics to be inherent in the combination of Levin/Loughlin/Given due to the unexpected nature of the pharmacokinetic differences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781